1-year stayed suspension with an actual suspension of 60 days.
                      Additionally, Huntsman must comply with all of the conditions in the plea
                      agreement, as outlined above. The parties shall comply with the
                      applicable provisions of SCR 115 and SCR 121.1.
                                 It is so ORDERED.



                                                                     , C.J.
                                             Hardesty



                       —CajtelesaCberT?
                                                              c—   aLi-ck     42'        J.
                      Parraguirre                              Douglas—,


                                                                                         J.
                                                               Saitta



                      Gibbons


                      cc: Chair, Southern Nevada Disciplinary Board
                           Theodore P. Williams
                           Bar counsel, State Bar of Nevada
                           Kimberly Farmer, Executive Director, State Bar of Nevada
                           Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) I94Th    are!tm